704 F.2d 1134
James R. ADKINSON, et al., Plaintiffs/Appellants,v.DIGBY, INC., et al., Defendants/Appellees.
No. 81-3098.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 11, 1982.Decided April 27, 1983.

A. Lee Petersen, Anchorage, Alaska, for plaintiffs/appellants.
Nicholas C. Newman, Lee, Smart, Cook & Martin, Seattle, Wash., for defendants/appellees.
On Appeal from the United States District Court for the District of Alaska;  District Judge James A. Fitzgerald, Presiding.
Before WRIGHT, SKOPIL and ALARCON, Circuit Judges.
PER CURIAM:


1
Following argument and submission, this court certified to the Supreme Court of the State of Washington this question:


2
Is an action timely filed under RCW 4.16.170 if the complaint is filed on the last day permitted under the relevant statute of limitations and the defendant, although not served with process within 90 days thereafter, files a voluntary notice of appearance within those 90 days?


3
The Washington court's opinion, reported in 99 Wash.2d 206, 660 P.2d 756 (1983) (en banc) concludes that the answer is no.    The facts presented to the district court and to us are summarized in the opinion of the Washington court.


4
The judgment of the district court is affirmed.